DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:
Lines 11-12, it is contemplated that “permits flow from the inlet into the fill tube” is intended to be --permits flow from the fill tube into the inlet--, since this would be the normal flow direction during normal operation of the row unit.
Lines 13-14, it is contemplated that “prevents flow from the fill tube to the inlet” is intended to be --prevents flow from the inlet to the fill tube--, since the purpose of the invention is to prevent backflow.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruf (U.S. 4,566,505).
Ruf discloses (Fig. 1-3) a frame (chair post 19, chair 21) configured to rotate between an operating position and a transport position (chair 21 rotates via ram 22 to a transport position wherein a filled bag 17 is discharged); a hopper (bag 17) supported by the frame; an inlet (opening which receives spout 12) connected to the hopper; a fill tube (discharge of material bin 11 and spout 12) supplying the hopper via the inlet, the fill tube comprising a first section (discharge of material bin 11) and a second section (spout 12) connected by a backflow preventer (pinch tube 14, cut-off device 15), the backflow preventer comprising a flexible member (pinch tube 14) configured to be in an unflexed state when the frame is in the operating position (to allow material flow during a filling operation) and in a flexed state when the frame is in the transport position (pinched to cut off flow when bag 17 is filled and discharged via rotating chair 21), wherein the backflow preventer permits flow from the inlet into the fill tube when the flexible member is in the unflexed state and prevents flow from the fill tube to the inlet when the flexible member is in the flexed state.
It is noted that limitations in the preamble are not given patentable weight.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauman (U.S. 3,779,428).
Bauman discloses (Fig. 1-8) a frame (given that the drum 20 and chute 13 assembly could not function as desired resting on the ground, it is implied that there is a frame which supports the assembly); a hopper (drum 20) supported by the frame; an inlet (drum 20 is seen in Fig. 1 to have an opening lip which receives chute 13) connected to the hopper; a fill tube (chute 13) supplying the hopper via the inlet, the fill tube comprising a first section and a second section connected by a backflow preventer (control means 24, which is disposed in the middle of seed chute 13 such that portions of the chute 13 upstream and downstream of the control means 24 may be considered first and second sections), the backflow preventer comprising a flexible member (gate 32 which flexes, or pivots, about pivot 35) configured to be in an unflexed state (Fig. 4) and in a flexed state (Fig. 6), wherein the backflow preventer permits flow from the inlet into the fill tube when the flexible member is in the unflexed state (gate 32 being open to allow flow) and prevents flow from the fill tube to the inlet when the flexible member is in the flexed state (gate 32 being closed to prevent flow).
Bauman does not explicitly disclose that the frame is configured to rotate between an operating position and a transport position.  However, there is no structure resulting from this functional limitation which would differentiate the instant invention from the prior art.  Furthermore, it is submitted that the prior art is capable of being rotated in one way or another, for example by turning an agricultural vehicle, between multiple positions which may be considered operating or transport positions.
Bauman does not explicitly disclose that the flexible member is configured to be in an unflexed state when the frame is in the operating position and in a flexed state when the frame is in the transport position.  However, there is no structure resulting from this functional limitation which would differentiate the instant invention from the prior art.  Furthermore, it is submitted that the gate 32 of Bauman is configured to be open or closed in any position of the frame.
It is noted that limitations in the preamble are not given patentable weight.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671